Sub-Item 77O Rule 10f-3 Transactions Dreyfus Intermediate Municipal Bond Fund On May 6, 2010, Dreyfus Intermediate Municipal Bond Fund (the Fund) purchased $4,300,000 in CALIFORNIA WATER 5.00% 5/1/22 BONDS - CUSIP #13066YQG7 (the Bonds). The Bonds were purchased from Morgan Stanley & Co. Inc., a member of the underwriting syndicate offering the Bonds, from their account. BNY Mellon Capital Markets, LLC an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Morgan Stanley & Co. Inc. received a commission of 0.50% per bond. No other member received any economic benefit. The following is a list of the syndicates primary members: Morgan Stanley & Co. Inc. De La Rosa & Co. J.P. Morgan Securities Inc. Barclays Capital BMO Capital Markets Bank of New York Mellon Capital Markets Bank of America Merrill Lynch Citigroup Global Markets Inc. City National Securities, Inc. Edward D. Jones & Co. Estrada Hinojosa & Co. Fidelity Capital Markets Finacorp Securities FirstSouthwest George K. Baum & Co. Great Pacific Securities Inc. Goldman, Sachs & Co. Siebert Brandford Shank & Co. RBC Capital Markets Stone & Younberg LLC Sutter Securities Incorporated Wells Fargo Securities (trade name of Wells Fargo Bank, N.A.) Westhoff, Cone & Holmstedt Wulff, Hansen & Co. Accompanying this statement are materials made available to the Board of Directors of the Fund, in connection with the transaction, which ratified that the transaction was effected in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 19, 2010.
